Citation Nr: 1605686	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  02-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory condition, to include allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2003, the Veteran testified during a Board hearing held at the RO.  A transcript of the hearing is associated with the claims file. 

In an April 2007 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2003 was no longer employed by the Board.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the April 2007 letter, the undersigned presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

In January 2004, July 2007, July 2010, October 2011, November 2012 and July 2013, the Board remanded this matter for additional development.

In a February 2015 decision, the Board denied entitlement service connection for a respiratory condition, to include allergic rhinitis and sinusitis.  The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated the Board's February 2015 decision and remanded the matter on appeal for compliance with a Joint Motion for Remand (JMR), which requested additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a respiratory condition, to include allergic rhinitis and sinusitis.

As noted by the parties' in their July 2015 Joint Motion for Remand, the Board, in its February 2015 denial of service connection for a respiratory condition, to include allergic rhinitis and sinusitis, erred by finding that the presumption of soundness did not attach to the Veteran's claim.

Notably, a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470   (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

As noted by the Joint Motion, the examiner must make notations from his or her own observations rather than the Veteran's own reported history.  In this instance, while the history section of the Veteran's entrance examination report noted that the Veteran claimed a history of ear, nose or throat trouble as well as a history of sinusitis, the clinical evaluation of the entrance examination which was conducted by a physician, indicated that the Veteran's sinuses, mouth and throat were all normal.

Accordingly, the Joint Motion determined that the Board in its February 2015 denial of service connection erred when it found that the presumption of soundness did not apply to the Veteran.  The Board specifically erred by relying on the Veteran's own symptomatology while overlooking the examiner's observations which noted no preexisting conditions.  

Accordingly, per the July 2015 Court order in conjunction with the Joint Motion for Remand, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for service connection for a respiratory condition, to include allergic rhinitis and sinusitis, and that further medical opinion in connection with this claim is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

As a result, the Board finds that a new VA examination is need to provide an opinion to determine the nature and etiology of any current service connection for a respiratory condition, to include allergic rhinitis and sinusitis disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On examination, the VA examiner should provide an opinion as to whether the Veteran has a current respiratory condition, to include allergic rhinitis and sinusitis disability.  In providing this opinion, the examiner should also address whether current respiratory condition, to include allergic rhinitis and sinusitis disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.  When determining whether the Veteran's current respiratory condition, to include allergic rhinitis and sinusitis disability preexisted service, the examiner should specifically note that he or she must make this determination from his or her own observations rather than the Veteran's own reported history.  See 38 C.F.R. § 3.304(b); Paulson; supra, Crowe; supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed a respiratory condition, to include allergic rhinitis and sinusitis disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

The examiner should:  

(a)  Identify any respiratory condition, to include allergic rhinitis and sinusitis disability, that is currently manifested or that has been manifested at anytime since February 1999.

(b)  For each respiratory condition identified, the examiner should:

(1) Indicate whether the disability clearly and unmistakably preexisted service.  (For each disability that is opined to clearly and unmistakably preexisted service, the examiner must provide a detailed explanation with supporting rationale for how he or she came to the conclusion).  

(2) if a respiratory condition, to include allergic rhinitis and sinusitis disability was present at the time of his service entry, does the record clearly and unmistakably show that the condition was not aggravated by service beyond its natural progression during service. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The examiner should note that when determining whether the Veteran's current respiratory condition, to include allergic rhinitis and sinusitis disability preexisted service, he or she must make this determination from his or her own observations rather than the Veteran's own reported history.  See 38 C.F.R. § 3.304(b); Paulson; supra, Crowe; supra. 

The examiner should also note that while the history section of the Veteran's entrance examination report noted that the Veteran claimed a history of ear, nose or throat trouble as well as a history of sinusitis, the clinical evaluation of the entrance examination which was conducted by a physician, indicated that the Veteran's sinuses, mouth and throat were all normal.

(c) For each respiratory disability identified, is it at least as likely as not (i.e., is at least a 50 percent probability) that the disability was initially manifested during his active duty service.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




